Title: To Alexander Hamilton from John Jay, 24 June 1793
From: Jay, John
To: Hamilton, Alexander



new York 24 June 1793
Dear Sir

On Saturday week last I arrived at Pha. and very early the next monday morning set out in the Stage for this place. I recollected your Deed, but as Mr Iredell came to Pha. with me, and could take the acknowledgmt. I am persuaded you will excuse my passing on without waiting for that Business.
The G. Jury at Richmd. requested a Copy of the Charge, the Burden of which was neutrality, and directed it to be printed. I requested Mr Marshall the Clerk of the Court to send you two copies of it. I hope he will not forget it. I wish I had thought of making the like Request to mr Carrington.
Yours affy.

John Jay
Col. Hamilton

